DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has introduced the limitation “the first set of parameters and the second set of parameters including a parameter that excludes any transaction information of the transactions”. Applicant has specifically pointed to paragraphs 0015, 0018-0022, 0024, 0028, 0034 and 0038. Examiner notes that the paragraphs disclose data, which may include credit, time, weather, capital expenditures, debts, industry affects, income, and assets. Additionally, Specification Para. [0020] clearly indicates that any number of parameters for a given customer may be applied, and that limited to using five or any other particular number of parameters is not limited. The specification is able to give a variety of clear parameters to compare and does not limit the number of parameters, but does not provide any support for how a parameter would be excluded from the sets being compared, and therefore the claims introduces new matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 11 and 21 recite(s) a system, method and storage media to allocate credit comprising
-monitoring transactions executed by credit holder
-storing parameters including a first set and a second set
-allocate credit to the credit holder
-normalize the first and second values by combining
-weight the first and second values using scalar values
-communication with a bank, 
-receive a function call to compare
-establish a degree of similarity
-determine if the credit was sufficient to execute transactions
-based on the similarity between the first value and second value dynamically change the credit. 
The elements presented in the claims describe a way in which transactions are analyzed and used to evaluate a credit allocation. The actions describe in a detailed way, a method in which credit is determined and allocated, which is a fundamental economic principal. Fundamental economic principals are considered part of the enumerated grouping of certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element comprises a monitoring module, which is used to monitor transactions and a database to store parameters, both of which are only used to apply the abstract idea.  The monitoring module is stated multiple times, and all instances the module is a tool to execute the abstract idea, and with nothing more than the execution, does not do more than link the abstract idea to a technological field. Additionally, the database is mentioned to store the abstract idea, and the actions of the abstract idea do not improve how information is stored, or is anything more than application on a computer element. The system communicates vis a network interface, which is another computer elements used to send and receive the information needed to perform the abstract idea of credit allocation. The final method has been amended to be a computer-readable storage media, which stores instructions to perform the abstract idea with a processor. This is a clear example of how the method is the invention, which is an abstract idea for credit allocation, and the storage media, processing units are used to perform the abstract idea. Therefore, under MPEP 2106.05(f) and (h), the use of computer elements within a claim does not integrate the abstract idea, since the monitor and database execute instructions only. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they analysis follows the same logic as Step 2A Prong 2. Therefore, the execution on computer elements do not provide more than the abstract idea, and the rejection may simply refer back to the Step 2A Prong 2 analysis. 
Dependent claims 2-10, 12-20, 22 and 23 do not add any additional elements, but add additional steps to the abstract idea. All of the additional claim language includes further steps involved in the credit allocation, and therefore the economic principle, but do not provide additional elements that integrate the idea into a practical application or provide significantly more. Application to computer element remain rejected under MPEP 2106.05(f) and therefore are rejected under 101 for the same reasoning as the independent claims they depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2006/0178984 A1 Anderson et al..

Regarding claim 11, Anderson discloses a method for dynamically allocating credit to a customer (Anderson Abstract, increasing credit limit), the method comprising: 
storing transaction data for the customer (Anderson Para. [0034] cardholders past transactions are all stored within a database); 
receiving a request to analyze a current credit for the customer to determine how to dynamically allocate credit to the customer (Anderson Para. [0009-0010] calculations for credit using transaction information from an existing account holder); 
identifying a present set of data pertaining to the customer at a time the request was received (Anderson Para. [0070] to re-evaluate the credit limit, past transactions limits, the set value, previous decline are obtained from the database to re-calculate), the present set of data including data not associated with any particular transaction (Anderson Para. [0034] there are a plurality of parameters used to determine authorization a change of the credit limit, it may include information such as trends, authentication credentials, billing information, and credit limits; Para. [0047] databases to evaluate credit includes user, debts, income and provider information; the claim states that only a parameter out of the set of multiple parameters is not about the transaction, and the Paras. Of Anderson is able to show the use of a plurality of parameters, some of which are not transactional, to determine the authorization of limit adjustment); 
comparing the present set of data to one or more past sets of data for the customer, the one or more past sets of data including data not associated with any particular transaction (Anderson Para. [0034] there are a plurality of parameters used to determine authorization a change of the credit limit, it may include information such as trends, authentication credentials, billing information, and credit limits; Para. [0047] databases to evaluate credit includes user, debts, income and provider information; the claim states that only a parameter out of the set of multiple parameters is not about the transaction, and the Paras. Of Anderson is able to show the use of a plurality of parameters, some of which are not transactional, to determine the authorization of limit adjustment; Para. [0067] two value are compares, and a curve is created, if the value falls within the curve, the credit is approved, if it is  outside of the threshold, the credit is declined; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined); 
identifying from among the past sets of data a singular second set of data that is most similar to the present set of data (Anderson Para. [0010] identifies how often the user regularly exceeds the limit, and how the limit may be adjusted to reduce the amount of regular declines; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined; Para. [0070]); 
determining whether a second credit available to the customer at a time prior to the receiving of the request was sufficient to execute one or more transactions (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined), wherein the second credit is associated with the singular second set of data (Anderson Para. [0009] different scenarios may be applied to determine the correct limit change); 
comparing a present credit available to the customer to the second credit (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%); and 
changing the present credit based on the determining and the singular second set of data being the most similar to the present set of data (Anderson Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0070]; Para. [0067] two value are compares, and a curve is created, if the value falls within the curve, the credit is approved, if it is  outside of the threshold, the credit is declined; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined).

Regarding claim 12, modified Anderson discloses the method of claim 11, wherein receiving a request to analyze comprises at least one of a manual request, a transaction, and a predetermined time expiration (Anderson Para. [0057] the card member may submit a request to re-evaluate the credit limit).

Regarding claim 13, modified Anderson discloses the method of claim 11, wherein comparing the present set of data to one or more past sets of data from the transaction data comprises comparing the present set of data to one or more past sets of data from the transaction data from one or more other users (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit).

Regarding claim 14, modified Anderson discloses the method of claim 11, wherein the transaction data from the one or more other users is normalized (Anderson Para. [0066-0069] calculating the approval rating using the information obtained from CAS, constants used to apply user specific normalization; Para. [0034] CAS includes money, time and names).

Regarding claim 15, modified Anderson discloses the method of claim 11, wherein the transaction data comprises one or more of amount of the transaction, time of the transaction, merchant in the transaction, place of the transaction, type of goods and/or services purchased, credit of the credit holder, debt of the credit holder, frequency of transaction, remaining balance in account of credit holder after transaction, and payroll information (Anderson Para. [0034] the CAS logs transaction time, merchant information, transaction amount).

Regarding claim 16, modified Anderson discloses the method of claim 11, further comprising receiving a similarity threshold by which to identify from among the past sets of data the singular second set of data as being the most similar to the present set of data (Anderson Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined; Para. [0070]).

Regarding claim 17, modified Anderson discloses the method of claim 11, further comprising storing industry information pertaining to the customer, and wherein the sets of data include the industry information (Anderson Para. [0011] the information stored includes the customer, and typical usage for specific industry restrictions).

Regarding claim 18, modified Anderson discloses the method of claim 11, wherein the sets of parameters comprise a string of variables, and wherein identifying from the pasts sets of data a singular second set of data comprises comparing strings of data on a variable-by-variable basis (Anderson Para. [0034] CAS includes money, time and names; Para. [0057] information used to calculate credit limits include credit worthiness, which is often inverse to the number of cards; repayment history, the inverse would be a small time would equal a better applicant; Para. [0066-0069] calculating the approval rating using the information obtained from CAS).

Regarding claim 19, modified Anderson discloses the method of claim 18, further comprising weighting the variables (Anderson Para. [0067] the variables used to calculate may use curves and weighting values).

Regarding claim 21, Anderson discloses a computer-readable storage media comprising computer-readable instructions that, when executed by one or more processing units, cause the one or more processing units to perform a method (Anderson Abstract, increasing credit limit; Para. [0025] processor to implement method; Para. [0047] memory coupled to a processor to complete the method), comprising: 
operating a computational model configured to communicate, via a network interface (Anderson Para. [0050] the application may include a user interface to input the necessary information), with a computer associated with a bank that issues a financial instrument for the consumer and to monitor for transactions executed by the consumer using the financial instrument and to store data for the transactions (Anderson Para. [0009-0010] calculations for credit using transaction information from an existing account holder; Para. [0029] the account is associated with an issuing bank; Para. [0034] cardholders past transactions are all stored within a database); 
aggregating the data into parameter sets for each transaction (Anderson Para. [0070] to re-evaluate the credit limit, past transactions limits, the set value, previous decline are obtained from the database to re-calculate); 
at the time of a proposed transaction, aggregating data for the proposed transaction into a first parameter set for the proposed transaction and analyzing whether or not the proposed transaction would exceed a predetermined credit limit for the consumer (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%); 
if the proposed transaction would exceed the predetermined credit limit for the consumer, before denying the proposed transaction, determine a single second parameter set that is similar to the first parameter set (Anderson Fig. 2, changing limits in real time; Para. [0070]); 
analyzing whether or not the proposed transaction would have exceeded the credit of the consumer at the time of the single second parameter set (Anderson Para. [0010] identifies how often the user regularly exceeds the limit, and how the limit may be adjusted to reduce the amount of regular declines; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined); 
and if the proposed transaction would not have exceeded the credit of the consumer at the time of the single second parameter set, approving the transaction (Anderson Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0066] the transactional data is stored within a log, and it includes past authorized and declined transactions, which may be used to determine if the current transaction may be authorized or declined).

Regarding claim 22, modified Anderson discloses the computer-readable storage media of claim 21, wherein the method further comprising calculating an insufficiency of the credit of the consumer at the time of the single second parameter set and a similarity between the single second parameter set and the first parameter set (Anderson Para. [0009] different scenarios may be applied to determine the correct limit change; Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0070]).

Regarding claim 23, modified Anderson discloses the computer-readable storage media of claim 21, wherein the method further comprising allocating credit to the consumer according to a product of the insufficiency and the similarity (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%; Para. [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178984 A1 Anderson et al. in view of US 2011/0078073 A1 Annappindi.

Regarding claim 1, Anderson discloses a system for dynamically allocating credit to a credit holder (Anderson Abstract, increasing credit limit), the system comprising: 
a monitoring module device configured to monitor transactions executed by the credit holder using a payment instrument, (Anderson Para. [0009-0010] calculations for credit using historical transaction information from an existing account holder);
and a database configured to store a first set of parameters and a second set of parameters (Anderson Para. [0047] various databases exist, including information about the user, debts, income and credit provider information), the first set of parameters and the second set of parameters indicate a creditworthiness of the credit holder (Anderson Para. [0034] the limits processor may interact with a card authorization system, which has information about the card member accounts, including trends, and history and past declines), the first set of parameters and the second set of parameters including a parameter that excludes any transaction information of the transaction (Anderson Para. [0034] there are a plurality of parameters used to determine authorization a change of the credit limit, it may include information such as trends, authentication credentials, billing information, and credit limits; Para. [0047] databases to evaluate credit includes user, debts, income and provider information; the claim states that only a parameter out of the set of multiple parameters is not about the transaction, and the Paras. Of Anderson is able to show the use of a plurality of parameters, some of which are not transactional, to determine the authorization of limit adjustment), the first set of parameters including first values, the second set of parameters including second values (Anderson Para. [0034] the limits processor may interact with a card authorization system, which has information about the card member accounts, including trends, and history and past declines); 
wherein the monitoring module device is configured to: 
allocate credit to the credit holder based on the first values (Anderson Para. [0034] the limits processor may determine the necessary and approved limit; Claims 3, 4, using the approval rate to determine a revised transaction limit); 
communicate, via a network interface, with a computer associated with a bank, wherein the bank has issued the instrument to the credit holder (Anderson Para. [0029] the account is associated with an issuing bank); 
in response to: receiving a function call, the normalizing and the weighing, compare the first values of the first set of parameters to the second values of the second set of parameters (Anderson Para. [0070] to re-evaluate the credit limit, past transactions limits, the set value, previous decline are obtained from the database to re-calculate; Para. [0067] performing calculations with application of threshold values, curves and weighting values); 
in response to the comparing, establish a degree of similarity between the first values and the second values  (Anderson Para. [0010] identifies how often the user regularly exceeds the limit, and how the limit may be adjusted to reduce the amount of regular declines; Para. [0070]; Para. [0067] two value are compares, and a curve is created, if the value falls within the curve, the credit is approved, if it is  outside of the threshold, the credit is declined); 
determine if the credit was sufficient to execute one or more transactions associated with at least one of the first set of parameters (Anderson Para. [0057] the card members repayment history may be used to determine a good status to raise the limit; Para. [0084] the limit is set, and the card may be declined); 
based on the degree of similarity between the first values and the second values and whether the credit was sufficient, dynamically change the credit (Anderson Para. [0084] a variance in credit limits may be employed to allow for typical overages regularly found within the industry/business credit history; Para. [0070]; Para. [0067] two value are compares, and a curve is created, if the value falls within the curve, the credit is approved, if it is  outside of the threshold, the credit is declined; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined). Anderson fails to explicitly disclose normalize the first values and the second values by combining one or more scalar values with the first values and the second values; 
weight the first values and the second values using the one or more scalar values.
Annappindi is in the field of credit analysis (Abstract, credit analysis based on different user factors) and teaches normalize the first values and the second values by combining one or more scalar values with the first values and the second values (Annappindi Para. [0092] the income and ability to pay are ran through a model to generate a score, which are comparable values; Para. [0105] a variety of factors are used to determine the final score; within the Applicants specification, the normalizing of values is to be able to compare different units of measurements by creating a score for each category); 
weight the first values and the second values using the one or more scalar values (Annappindi Para. [0105] different factors may carry different weights, to affect the final score given; Claim 3, the attributes are given risk factors, and different reasons hold different weights, to change the overall score). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighted credit limit analysis of Anderson, with the ability to normalize a variety of factors, no matter their unit of measurement. The motivation for doing so would be to evaluate the correct amount of credit to allocate, based on a variety of factors not traditionally used, in order to reach a larger consumer base of applicants previously untapped in the market (Annappindi Para. [0024-0025] typically “thin-file” and “no-file” applicants are overlooked and not given credit, but giving a more thorough analysis will allow more reliable applicants to reduce losses, and improve acquisitions).

Regarding claim 2, modified Anderson discloses the system of claim 1, wherein the triggering event is at least one of time, a manual request for a dynamic credit reallocation, or a transaction (Anderson Para. [0057] the card member may submit a request to re-evaluate the credit limit).

Regarding claim 3, modified Anderson discloses the system of claim 1, wherein the first set of parameters comprise amount of the one or more transactions, time of the one or more transactions, merchant in the one or more transactions, place of the transaction, type of goods and/or services purchased, credit of the credit holder, debt of the credit holder, frequency of transaction, remaining balance in account of credit holder after a particular transaction, payroll information for the credit holder, income of the credit holder, assets of the credit holder, time since last payment made by the credit holder, number of credit cards used by the credit holder, current time, and weather (Anderson Para. [0034] the CAS logs transaction time, merchant information, transaction amount).

Regarding claim 4, modified Anderson discloses the system of claim 1, wherein the monitoring module is configured to receive a predetermined threshold for similarity between the first values and the second values, wherein the first values and the second values are dissimilar by an amount less than the threshold such that the first values and the second values are similar,  and wherein the changing of the credit is based on the first values and the second values being dissimilar by the amount less than the threshold (Anderson Para. [0067] two value are compares, and a curve is created, if the value falls within the curve, the credit is approved, if it is  outside of the threshold, the credit is declined; Para. [0084] the limit is set, and the card may be declined, but a variance may be employed for typical overage amounts. Such as 10%, and if the amount exceeds the 10% the credit may be declined; Para. [0070]).

Regarding claim 5, modified Anderson discloses the system of claim 1, wherein the database is configured to store information pertaining to a plurality of accounts held by the credit holder (Anderson Para. [0026] the card member may be an individual, or business entity; Para. [0040] information may be linked through any data field, which may include the company name).

Regarding claim 6, modified Anderson discloses the system of claim 1. Anderson fails to explicitly disclose wherein the first set of parameters comprise two or more parameters having incongruous units, and wherein the monitoring module is configured to normalize the units. Annappindi teaches wherein the first set of parameters comprise two or more parameters having incongruous units, and wherein the monitoring module is configured to normalize the units (Annappindi Para. [0092] the income and ability to pay are ran through a model to generate a score, which are comparable values; Para. [0105] a variety of factors are used to determine the final score; within the Applicants specification, the normalizing of values is to be able to compare different units of measurements by creating a score for each category). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighted credit limit analysis of Anderson, with the ability to normalize a variety of factors, no matter their unit of measurement. The motivation for doing so would be to evaluate the correct amount of credit to allocate, based on a variety of factors not traditionally used, in order to reach a larger consumer base of applicants previously untapped in the market (Annappindi Para. [0024-0025] typically “thin-file” and “no-file” applicants are overlooked and not given credit, but giving a more thorough analysis will allow more reliable applicants to reduce losses, and improve acquisitions).

Regarding claim 7, modified Anderson discloses the system of claim 1 wherein the first set of parameters comprise two or more parameters that have inverse relationships with one another (Anderson Para. [0057] information used to calculate credit limits include credit worthiness, which is often inverse to the number of cards; repayment history, the inverse would be a small time would equal a better applicant).

Regarding claim 8, modified Anderson discloses the system of claim 1, wherein the function call is initiated by at least one of a manual request, a time period expiration, and a transaction (Anderson Para. [0084] the transaction is being processed, and after taxes is above the threshold, but the limit has an approved variance, and therefore is approved).

Regarding claim 9, modified Anderson discloses the system of claim 8 wherein the transaction comprises a transaction having an amount greater than a predetermined threshold (Anderson Para. [0084] the transaction is being processed, and after taxes is above the threshold, but the limit has an approved variance, and therefore is approved).

Regarding claim 10, modified Anderson discloses the system of claim 8, wherein the time period expiration comprises a single day (Anderson Para. [0034] the information may be re-evaluated periodically, and not on a transactional basis; the period may be set by the consumer or institute, and a single day may be chosen based on the frequency of card use).

Regarding claim 20, modified Anderson discloses the method of claim 11. Anderson fails to explicitly disclose further comprising mathematically normalizing and combining the sets of data into a single number. Annappindi teaches further comprising mathematically normalizing and combining the sets of data into a single number (Annappindi Para. [0092] the income and ability to pay are ran through a model to generate a score, which are comparable values; Para. [0105] a variety of factors are used to determine the final score; within the Applicants specification, the normalizing of values is to be able to compare different units of measurements by creating a score for each category). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighted credit limit analysis of Anderson, with the ability to normalize a variety of factors, no matter their unit of measurement. The motivation for doing so would be to evaluate the correct amount of credit to allocate, based on a variety of factors not traditionally used, in order to reach a larger consumer base of applicants previously untapped in the market (Annappindi Para. [0024-0025] typically “thin-file” and “no-file” applicants are overlooked and not given credit, but giving a more thorough analysis will allow more reliable applicants to reduce losses, and improve acquisitions).


Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Regarding 101, Applicant points to the claim limitation “ monitoring module device”  and what it is configured to accomplish, including normalizing, weighting and comparing values, as a meaningful limitation for analyzing a transaction for credit allocation. Under MPEP 2106.04(d) the evaluation is that the additional element integrates the judicial exception into a practical application. The additional element is the monitoring module device, which is configured to perform the abstract idea. The bolded elements of the claim limitation include sending and receiving information, and performing an analysis, all of which are implemented on a computer, and that computer is merely used as a tool to perform the steps. The claims do not improve the functioning of the monitoring device, or provide am improvement to how the information is communicated. Dependent claims 3, which adds what specific data is being analyzed, does not change the functionality of the device, and is merely additional information being analyzed within the judicial exception. 
Applicant asserts the claims effect a transformation into a different state by changing the credit in a particular way. Under MPEP 2106.05( c) indicates that the claim must effect a transformation or reduction of a particular article to a different state or thing, and specifically defines “a particular article” to mean a physical object or substance, and a transformation must change that article to a different state or thing. Claiming that “credit” is a particular article, must also include significantly more than any recited judicial exception. Further, the MPEP specifically states that mere “manipulation of basic mathematical constructs the abstract idea” is not enough to show a transformation. The factors relevant include particularity or generality of the transformation, degree of particularity, nature of the transformation, nature of the article and whether the transformation is extra-solution activity. The comparison of two values, whose values were determined using normalizing and weighting, all are models/mathematical manipulation of data to increase a credit limit, which is not a transformation of state.  
Next, Applicant states the judicial exception is integrated into a practical application by using a judicial exception in conjunction with a particular machine or manufacture, and further cites to MPEP 2106.05(b) that the machine can be “specifically identified (not any and all machines)”, and that a “monitoring module device” is a specific machine. Examiner would point to the fact that one cannot go into a store and purchase a “monitoring module device” and that within the Applicants specification it is described as server banks, databases, algorithms, software, CPU, and specifically that it may take a variety of forms, both physical and intangible. Therefore, there is not particular machine, that requires specific machinery to perform the judicial exception, but rather is a processor used to apply the judicial exception. 
Finally, considering the elements individually and in combination, and that the specific ordered combination goes beyond what is well-understood, routine or conventional in the relevant industry. Examiner has noted that the system including the monitoring module device, which monitors transactions and is connected to a database to store the information. Computer devices regularly perform transactions, and also regularly store information, the claims provide no indication as to how the device or database are more than what is well-understood, routine or conventional. The monitoring module device is configured to perform a variety of steps, which includes assigning a credit value based on a first set of values, normalizing values, weighting values, comparing values, making a determination and adjusting the initial credit value; those steps are the judicial exception of an economic principle of evaluating credit.  The ordered steps provide no more details than normalizing units, which are regularly used to compare values, weighting values based on preference for specific attributes, which are regularly used in analysis of values, and comparing values to make a determination, is again used regularly to make decisions. Providing generic mathematical relations to something specific, such as analysis of credit scores, does not provide something that is more than what is well-understood, routine or conventional.
Regarding 102, amended claim 1 features of “a database configured to store a first set of parameters and a second set of parameters, the first set of parameters and the second set of parameters indicate a creditworthiness of the credit holder, the first set of parameters and the second set of parameters including a parameter that excludes any transaction information of the transactions, the first set of parameters including first values, the second set of parameters including second values…compare the first values of the first set of parameters to the second values of the second set of parameters…establish a degree of similarity between the first values and the second values”. The segment relating to a parameter that excludes any transaction information of the transactions is not supported in the specification, and therefore is new matter. Please see the explanation found within 112(a) for where the support is not found for a way to exclude parameter types from the comparison. Even if not supported, Examiner wanted to interpret the claims as presented, to showcase that there is still applicable art for a final rejection. 
Examiner is interpreting the claims limitations as follows by the examiner. 
The database stores two sets of parameters, both sets are able to indicate the credit worthiness, and that the parameters include non-transactional information. The limitation “including a parameter that excludes an transaction information” does not mean that every parameters being compared is NOT transactional, but rather that any one of the values is non-transactional, further shown in claim 3, that may include income, assets, and time. Examiner is able to showcase that the prior art utilizes past transactional information, but additionally information relating to the user, which includes income information, to teach the entirety of this amended claim limitation.
Comparing the set of parameters and establishing a similarity between the values; the claim limitation does not provide a limitation to a specific comparison, other than to establish if the values are similar. Being able to compare two values and establishing if they fall within a specific threshold, is used to make credit determinations. The act of comparing two values and having a set of rules to follow to make a credit determination is found within Anderson, specifically when creating a curve with two different axis, with two sets of information, to create a threshold of credit allowance. 
The amendment also includes “normalize the first values and the second values by combining one or more scalar values with the first values and the second values; weight the first values and the second values using the one ore more scalar values…in response to: receiving a function call, the normalizing and the weighting, compare the first values of the first set of parameters to the second values of the second set of parameters; in response to the comparing, establish a degree of similarity between the first values and the second values…” as interpreted by the Examiner below
The claim uses scalar values to normalize and weight the set of parameters. The claim limitation cites “the one or more scalar values” and does not limit the scalar values for normalizing and weighting to be the same, since any of “the one or more” may be used. In fact, a value to normalize units should be different than a value used to weight different factors. The parameters are then compared and similarity is established. As noted above, different sets of values are compared, and when they cross create a curve which is a threshold of credit allowance. Examiner has taken into consideration, the amended claim language of using scalar values to normalize and weight the parameters, which are not found within Anderson. Therefore, a new secondary reference (Annappindi) has been introduced to meet the features of using a specific value to normalize units on a scale, and to give heavier weight to different parameters. Therefore, combined, Anderson teaches generic weighting and comparison of values, and Annappindi teaches using specific values to normalize and weight parameters to compare on the basis of the same units. 
Finally, Applicant submits the final amendment of “allocate credit to the credit holder based on the first values; determine if the credit was sufficient to execute one or more transactions associated with at least one of the first set of parameters; based on the degree of similarity between the first values and the second values and whether the credit was sufficient, dynamically change the credit” as interpreted by Examiner below
In order to allocate credit, a specific credit limit may be approved for a user, and when the limit has proven to be insufficient to accommodate the user, the limit may be re-evaluated by comparing values such as previous transaction, payments, and user information including income changes, etc. to change the limit based on the evaluation of the parameters. Therefore, throughout Anderson Para. [0009], to set limits based on parameters, Para. [0084] determination when credit has been insufficient, and giving some allowance over; and finally, Para. [0070] teaches calculating a new limit when the user continuously proves that the credit limit is insufficient. And therefore, is able to teach the claim limitation. 
Regarding claim 11, Applicant points to comparison of present and past sets of data, and that data includes non-transactional information. Being able to analyze transaction histories, which include payment history of past transactions, as well as the debt incurred from past transactions, the value of past transactions is not the only factor determined. Additionally, being able to use a user profile,  which includes income and debts, are used to help with the credit allocation determination. Income, Debts are all present parameters, and repayment history and transactions all are past parameters. Additionally, comparison of values, and when the values fall within a specific threshold of a curve, therefore are the most similar, that is when the credit is approved. 
Regarding claim 21, the claim limitation is focused on if the credit limit is too low for the transaction, and before denying the transaction, parameters are used to re-evaluate the credit limit. If the transaction is above the limit, Anderson has a way to increase the limit temporarily by a small percentage, in order to NOT deny the transaction, and triggers re-evaluation of the limit based on a variety of parameters. The current transaction is what triggers the re-evaluation, especially IF the limit is too low, shows way to not deny the transaction, and create a re-evaluation, which is the basis of the claim limitations. 
Regarding the dependent claims, the argument that the claims are now depend from allowable subject matter does not hold, and therefore, the argument is not valid to overcome previously presented art. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0006863 A1 Howard et al. teaches setting credit limits (Abstract) and US 2014/0153830 A1 Amtrup et al. teaches validating financial transactions (Abstract). US 2009/0276234 A1 Metz teaches how factors are used as predictive analysis for credit (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687